DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 26, 2022 has been entered.
 
Response to Amendment
The amendment filed November 26, 2022 has been entered. Claims 1 and 3-20 remain rejected in the application. Applicant’s amendments to the claims have not overcome all the claim objections and set forth in the Final Office Action mailed September 9, 2022, and new objections are noted herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 15-20 are directed to a machine for detecting a pulmonary condition, which is an abstract idea. Claims 15-20 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 15 is as follows:
Step 1: Claim 15 is drawn to a machine.
Step 2A: Prong One: Claim 15 recites an abstract idea. In particular, claim 15 recites the
following limitations: “access[ing] sensor data from a sensor of a client device corresponding to a user; determine one or more segments of the sensor data; select[ing] at least one segment of the sensor data; determin[ing], based at least on the at least one selected segment of the sensor data, one or more features corresponding to the user's pulmonary condition; determin[ing], based at least on the determined features, a passive assessment of the user's pulmonary condition, wherein the passive assessment of the user's pulmonary condition comprises a determination of the user's pulmonary obstruction; determin[ing] whether a number of passive assessments of the user's pulmonary condition, each passive assessment comprising a determination of the user's pulmonary obstruction, in a particular time period is less than a threshold number of passive assessments; and in response to a determination that the number of passive assessments of the user's pulmonary condition in the particular time period is less than the threshold number of passive assessments, submit[ting], by the computing device, a request for the user to provide user data for an active assessment of the user's pulmonary condition.
These elements of claim 15 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: The recitation “non-transitory computer-readable storage media embodying instructions that are operable” does not integrate the exception into a practical application because this limitation is merely an instruction to embody the algorithm on a computer.
Step 2B: Claim 15 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the recitation “non-transitory computer-readable storage media embodying instructions that are operable” does not qualify as significantly more because this limitation is merely an instruction to embody the algorithm on a computer. 
In view of the above, the additional elements individually do not integrate the exception into a
practical application and do not amount to significantly more than the above-judicial exception (the
abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing
that is not already present when looking at the elements taking individually. Thus, independent claim 15
fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claim 16 depends from claim 15, and recites the same abstract idea as claim 15.
It contains no claim limitations that integrate the exception into a practical application or that
recite additional elements that amount to significantly more than the judicial exception itself. Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. 
The analysis of claim 17 is as follows:
Step 1: Claim 17 is drawn to a machine.
Step 2A: Prong One: Claim 17 recites an abstract idea. In particular, claim 17 recites the
following limitations: “access[ing] sensor data from a sensor of a client device corresponding to a user; determine one or more segments of the sensor data; select[ing] at least one segment of the sensor data; determin[ing], based at least on the at least one selected segment of the sensor data, one or more features corresponding to the user's pulmonary condition; determin[ing], based at least on the determined features, a passive assessment of the user's pulmonary condition, wherein the passive assessment of the user's pulmonary condition comprises a determination of the user's pulmonary obstruction; determin[ing] whether a number of passive assessments of the user's pulmonary condition, each passive assessment comprising a determination of the user's pulmonary obstruction, in a particular time period is less than a threshold number of passive assessments; and in response to a determination that the number of passive assessments of the user's pulmonary condition in the particular time period is less than the threshold number of passive assessments, submit[ting], by the computing device, a request for the user to provide user data for an active assessment of the user's pulmonary condition.”
These elements of claim 17 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: The recitation of “one or more non-transitory computer-readable storage media embodying instructions; and one or more processors coupled to the storage media” does not integrate the exception into a practical application because this limitation is merely an instruction to embody the algorithm on a computer with the use of a conventional computer processor.
These elements do not integrate the exception into a practical application of the exception since they are merely an instruction to implement an abstract idea on a computer or storage medium, or merely uses a computer processor as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Also, these elements do not recite additional elements that amount to significantly more than the judicial exception itself since they are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
Step 2B: Claim 17 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the recitation “one or more non-transitory computer-readable storage media embodying instructions; and one or more processors coupled to the storage media” does not qualify as significantly more because this limitation is merely an instruction to embody the algorithm on a computer with the use of a conventional computer processor.
In view of the above, the additional elements individually do not integrate the exception into a
practical application and do not amount to significantly more than the above-judicial exception (the
abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing
that is not already present when looking at the elements taking individually.  Thus, independent claim 17
fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claim 18-20 depend from claim 17, and recite the same abstract idea as claim 17.
They contain no claim limitations that integrate the exception into a practical application or that recite additional elements that amount to significantly more than the judicial exception itself. Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. 

Claim Objections
Claims 1, 4, 7, 13, and 15-18 are objected to because of the following informalities:
Claim 1, line 11: “a determination of the user’s pulmonary obstruction” should read    --the determination of the user’s pulmonary obstruction--
Claim 4, line 4: “the sensor of the device or into a difference sensor of the device” should read --the sensor of the client device or into a difference sensor of the client device--
Claim 7, lines 1-2: “at least one segment of the sensor data corresponding to the user's pulmonary condition” should read --the at least one segment of the sensor data--
Claim 7, line 7: “the pulmonary assessment” should read --the passive pulmonary assessment--
Claim 7, line 9: “the pulmonary assessment” should read --the passive pulmonary assessment--
Claim 13, lines 1-2: “the pulmonary assessment” should read --the passive pulmonary assessment--
Claim 15, line 12: “a determination of the user’s pulmonary obstruction” should read    --the determination of the user’s pulmonary obstruction--
Claim 16, line 7: “the pulmonary assessment” should read --the passive pulmonary assessment--
Claim 16, line 9: “the pulmonary assessment” should read --the passive pulmonary assessment--
Claim 17, lines 14-15: “a determination of the user’s pulmonary obstruction” should read --the determination of the user’s pulmonary obstruction--
Claim 18, line 6: “the pulmonary assessment” should read --the passive pulmonary assessment--
Claim 18, line 8: “the pulmonary assessment” should read --the passive pulmonary assessment--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “estimating a lung obstruction or a severity of the obstruction, or both" but it is not clear if this recitation is the same as, different from, or related to "a determination of the user's pulmonary obstruction" of claim 1, line 8-9.  The relationship between these two recitations should be made clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalton (WO 2010116276) (previously cited) in view of Johnson (U.S. 9993166) (previously cited) and Carchia (WO 2019089830). 
Regarding claim 1, Dalton, in a related field of endeavor, teaches a system and method to passively identify pulmonary congestion in a subject based on one or more parameters of breathing of the subject. (Abstract). In one embodiment, the system comprises means for receiving output signals at one or more processors from one or more sensors configured to monitor gas breathed by a subject, the output signals conveying information about the gas breathed by the subject (i.e., a method comprising, by a computing device, accessing sensor data from a sensor of a client device corresponding to a user). (Paragraph [06]).
Dalton further teaches an embodiment in which the one or more parameters determined by parameter module (34), which is configured to receive output signals from one or more sensors and further configured to determine one or more parameters of the breathing of the subject from the received output signals, includes at least one non-breathing parameter (i.e., the assessment corresponds to a passive assessment of the user's pulmonary condition). (Paragraph [34]). Another type of analysis that may be implemented to identify pulmonary congestion includes the implementation of threshold analysis by threshold module (38). (Paragraph [47]). The threshold module is configured to manage one or more thresholds and is implemented by congestion monitor module (36) to identify pulmonary congestion in subject. Congestion monitor module may not identify pulmonary congestion in subject unless a predetermined number of parameters have crossed their thresholds. (Paragraph [46]).
Managing the one or more thresholds may include enabling a user to customize and/or configure one or more of the thresholds. Customization of one or more of the thresholds includes configuring the customized thresholds to enhance the identification of pulmonary congestion, enhance convenience and/or comfort of testing, and/or providing other enhancements specifically tailored to subject. (Paragraph [48]). By customizing thresholds, a determination of whether a number of passive assessments in a particular time period is less than a threshold number of passive assessments is possible.
Dalton further teaches that congestion monitor module may not identify pulmonary congestion in a subject unless a predetermined number of parameters (e.g., non-breathing parameter for passive assessment) have crossed their thresholds (i.e., pulmonary congestion is not identified if the number of passive assessments in the particular time period is less than the threshold number of passive assessments,) and that parameters determined by parameter module (34) may require affirmative action on the part of the subject. (Paragraphs [38] and [46]). The parameter module may control user interface (16) to provide cues to subject that prompt subject to take the appropriate action to enable determination of the appropriate parameters. For instance, to facilitate a determination forced expiratory volume in 1 second, parameter module may control user interface to provide subject with a cue that prompts subject to exhale as hard as possible for 1 second (i.e., submitting, by the computing device, a request for the user to provide user data for an active assessment of the user's pulmonary condition). (Paragraph [38]).
Dalton, however, does not teach "determining one or more segments of sensor data; selecting at least one segment of sensor data; determining, based at least on the selected segments of the sensor data, one or more features corresponding to the user's pulmonary condition; and determining, based at least on the determined one or more features, an assessment of the user's pulmonary condition” and “wherein the passive assessment of the user’s pulmonary condition comprises a determination of the user’s pulmonary obstruction” and “each passive assessment comprising a determination of the user’s pulmonary obstruction”.
Johnson, in a related field of endeavor, teaches non-contact systems and methods that measure a person's respiration via multiple motion sensor readings from a motion sensor built into or coupled with the system. (Col. 3, lines 55-57). As shown in Figure 22, the system can receive (1704) multiple motion sensor readings from a motion sensor built into or coupled with the system that correspond to a timestamp, which can indicate a motion reading time (i.e., determining one or more segments of sensor data). (Col. 26, lines 29-34). The system can select (1706), using a time window and from the motion sensor readings, a time series of motion reading vectors (i.e., selecting at least one segment of sensor data). (Col. 26, lines 46- 48). The system can determine (1710) whether a match is found, which includes determining whether the selected time series of motion reading vectors is located within the sphere of influence of a motion pattern (i.e., determining, based at least on the selected segments of sensor data, one or more features corresponding lo the user's pulmonary condition). (Col. 27, lines 12-17).
In one embodiment (Figure 55), processing unit (3616) uses the extracted features and estimated rates and values for identifying the monitored person's motion, such as the breathing rate to determine if the monitored person is suffering from bradypnea (slow breathing), tachypnea (fast breathing), apnea (interrupted breathing), insomnia as well as other sleep conditions, cardiac pulmonary respiratory disease, is about to experience from sudden infant death, that require increased respiratory effort (i.e., determining, based at least on the determined one or more features, an assessment of the user's pulmonary condition). (Col. 87, lines 22-31).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalton to incorporate the teachings of Johnson to provide a method for "determining one or more segments of sensor data; selecting at least one segment of sensor data; determining, based at least on the selected segments of sensor data, one or more features corresponding to the user's pulmonary condition; and determining, based at least on the determined one or more features, an assessment of the user's pulmonary condition". Doing so allows for the accurate assessment of the health condition of the monitored person. (Col. 87, lines 36-38).
Carchia, in a related field of endeavor, teaches a method to assist in the controlling and monitoring of a patient's medical condition, comprising one or more passive sensors, which do not require patient activation or patient contact, configured to sense individual patient data on or near a patient, wherein the individual patient data is related to at least one physiological parameter of the patient, such as inspiratory duration and expiratory duration. The method may optionally comprise calculating at least one of an inspiratory duration (I), an expiratory duration (E), and an I:E ratio using the one or more sensors, and comparing the at least one of the inspiratory duration, the expiratory duration, and the I:E ratio to a corresponding the inspiratory duration, the expiratory duration, and the I:E ratio to a corresponding threshold value. (Paragraph  [0012]-[0013]). The I:E ratio may be used as an independent variable to identify a potential change in disease state, such as respiratory conditions such as asthma where increased I:E ratios represent obstruction and may therefore independently identify worsening asthma control (i.e., wherein the passive assessment of the user’s pulmonary condition comprises a determination of the user’s pulmonary obstruction; each passive assessment comprising a determination of the user’s pulmonary obstruction). (Paragraph [0130]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalton to incorporate the teachings of Carchia to provide wherein "the passive assessment of the user’s pulmonary condition comprises a determination of the user’s pulmonary obstruction” and “each passive assessment comprising a determination of the user’s pulmonary obstruction”. Doing so may signal a worsening lung condition or lung diseases that are obstructive in nature such as chronic obstructive pulmonary disease (COPD) and chronic bronchitis. (Paragraph [0130]).
Regarding claim 3, as previously discussed, Dalton teaches that parameters determined by parameter module (34) may require affirmative action on the part of subject. For instance, to facilitate a determination forced expiratory volume, parameter module may control user interface to provide subject with a cue that prompts subject to exhale as hard as possible. To facilitate a determination of body weight, parameter module may control user interface to provide subject with a cue that prompts subject to mount a body weight scale associated with system. (Paragraph [38]). In one embodiment, the parameters determined by parameter module include parameters based on subjective inputs provided by subject to system via user interface. For example, the subjective inputs may include responses to quality of life queries related to pulmonary congestion and/or heart failure. Such quality of life queries may, for example, request subject to rate effort in breathing, shortness of breath, fatigue, and/or other subjective perceptions of health (i.e., receiving, from the client device, the user data resulting from the request; and determining, from the user data resulting from the request, an active pulmonary assessment of the user's pulmonary condition). (Paragraph [39]).
Regarding claim 4, Dalton teaches that one or more parameters determined by parameter module include at least one parameter of the breathing of subject likely to be impacted by pulmonary congestion. For instance, the at least one parameter of the breathing of subject may include lung compliance, identification of Cheyne-Stokes respiration, forced vital capacity, forced inspiratory volume in 1 second, forced expiratory volume in 1 second, peak inspiratory flow, peak expiratory flow, expired CO2, minute ventilation, respiratory rate, mean and standard deviation of breath period, mean and standard deviation of tidal volume, and/or other parameters of the breathing of subject (i.e., wherein the user data for the active assessment of the user's pulmonary condition comprises data from performing tidal breathing). (Paragraph [34]).
Regarding claim 5, Dalton teaches that in addition to providing subject with notifications of identified pulmonary congestion, in one embodiment, notification module (40) is configured to provide subject with historical information. The historical information may include, for example, previous identifications of pulmonary congestion, previous determinations of parameters by parameter module, and/or other historical information obtained, determined, and/or managed by the modules of processor 22, and/or trends in such information. (Paragraph [54]). In one embodiment, if an identification of pulmonary congestion in subject is made, notification module generates a notification to a caregiver associated with subject. The notifications may be organized to show trends in pulmonary congestion in
individual subjects (i.e., determining, based on the assessment of the user's pulmonary condition and one or more previous assessments of the user's pulmonary condition, a trend of user's pulmonary condition). (Paragraph [55]).
Regarding claim 6, Dalton teaches that congestion monitor module may not identify pulmonary congestion in subject unless a predetermined number of parameters have crossed their
 


thresholds. As another example, congestion monitor module may identify different stages or degrees (i.e., segments) of pulmonary congestion based on the number of parameters that have crossed their thresholds (i.e., one or more segments of sensor data correspond to the user's pulmonary condition). (Paragraph [46]).
Regarding claim 7, as previously discussed, Johnson teaches non-contact systems and methods that measure a person's respiration (7) via multiple motion sensor readings from a motion sensor built into or coupled with the system. (Col. 3, lines 55-57). The system can receive (1704) multiple motion sensor readings from a motion sensor built into or coupled with the system that correspond to a timestamp, which can indicate a motion reading time (i.e., detecting, based on sensor data, an activity of the user). (Col. 26, lines 29-34). The system can select (1706), using a time window and from the motion sensor readings, a time series of motion reading vectors (i.e., segmenting, based on the sensor data, the activity of the user into a plurality of activity segments). (Col. 26, lines 46-48). The system can determine (1710) whether a match is found, which includes determining whether the selected time series of motion reading vectors is located within the sphere of influence of a motion pattern. (Col. 27, lines 12-17). If a match is not found, the system slides (1712) the time window along a time dimension on the received motion sensor readings. The system can then perform operations 1704, 1706, 1708, and 1710 until a match is found, or until all the motion patterns have been compared against and no match is found. If a match is found, a gesture is recognized. The system can designate the motion pattern as a matching motion pattern. The system can perform (1714) a specified task based on the matching motion pattern (i.e., determining, for each activity segment and based on one or more criteria, whether the activity segment contains sufficient data for performing a pulmonary assessment; and selecting each segment of sensor data that corresponds to each activity segment that contains sufficient data for performing a pulmonary assessment), (Col 27, lines 18-28).
Regarding claim 8, Johnson teaches that user monitoring includes respiratory rate monitoring, which is a primal feature. (Col. 8, lines 35, 46-54).
Regarding claim 9, Johnson teaches that values generated by the monitor device elements, e.g., sensors and other elements in the monitor device, are collected over selected time periods. As a non- limiting example, this time period can be one minute. (Col. 11, lines 27-30).
Regarding claim 10, Johnson teaches in an alternative embodiment that the computation module may determine if a certain first motion (e.g., respiratory rate) occurs and then can store this information along with timing information. When a second motion occurs, the computation module can compare the time between motions to determine the type of motion that has occurred (i.e., the one or more features corresponding to the user's pulmonary condition comprise differential features and the differential features are determined by comparing primal features from a plurality of different time periods). (Col. 14, lines 25-30).
Regarding claim 11, Dalton teaches that the module monitoring the parameter only identifies pulmonary congestion in the subject if the parameter remains across the threshold for a predetermined amount of time. By way of illustration, in Figure 2, at a first point in time (52), lung compliance (46) crosses threshold (50) (i.e., a first time period corresponding to a start of an activity corresponding to the determined segments). At a second point in time (54), pulmonary congestion is identified because lung compliance has remained across threshold for a predetermined amount of time. In one embodiment, when a parameter breaches its threshold, the module monitoring the parameter identifies a preliminary stage of pulmonary congestion (i.e., a second time period corresponding to al 1 end of the activity), (Paragraph [45]).
Regarding claim 12, Dalton teaches that in addition to providing subject with notifications of identified pulmonary congestion, (i.e., a differential analysis corresponding to a current pulmonary assessment, which may signify a "second" time period) notification module
(40) is configured to provide subject (12) with historical information. The historical information may include, for example, previous identifications of pulmonary congestion (i.e., a differential analysis corresponding to a previous pulmonary assessment, which may signify a "first" time period). (Paragraph [54]).
Regarding claim 13, Dalton teaches that the actions prompted by notifications generated by notification module for subject may depend on the severity of the pulmonary congestion (i.e., obstruction) identified by congestion monitor module and the rate at which congestion monitor module has identified pulmonary congestion in subject (i.e., determining a pulmonary assessment of the user's pulmonary condition comprises estimating a lung obstruction or a severity of the obstruction). (Paragraph [54]).
Regarding claim 14, Johnson teaches that the system can receive (1704) multiple motion sensor readings from a motion sensor built into or coupled with the system (i.e., the sensor comprises one or more of a motion sensor, a heart sensor, or an acoustic sensor). (Col. 26, lines 29-31).
Regarding claims 15 and 17, Dalton teaches a system and related apparatus configured to monitor pulmonary congestion in a subject comprising a user interface and one or more processors. The user interface is configured to enable a user to interact with the system. The one or more processors are configured to implement a plurality of computer program modules. The computer program modules comprise a parameter module, a congestion module, and a notification module. (Paragraph [06]).
The parameter module is configured to receive output signals from one or more sensors configured to monitor gas breathed by a subject, the output signals conveying information about the gas breathed by the subject, the parameter module being further configured to determine one or more parameters of the breathing of the subject from the received output signals (i.e., access sensor data from a sensor of a client device corresponding to a user). (Paragraph [06]).
Dalton further teaches an embodiment in which the one or more parameters determined by parameter module (34), which is configured to receive output signals from one or more sensors and further configured to determine one or more parameters of the breathing of the subject from the received output signals, includes at least one non-breathing parameter (i.e., the assessment corresponds to a passive assessment of the user's pulmonary condition). (Paragraph [34]). Another type of analysis that may be implemented to identify pulmonary congestion includes the implementation of threshold analysis by threshold module (38). (Paragraph [47]). The threshold module is configured to manage one or more thresholds and is implemented by congestion monitor module (36) to identify pulmonary congestion in subject. Congestion monitor module may not identify pulmonary congestion in subject unless a predetermined number of parameters have crossed their thresholds. (Paragraph [46]).
Managing the one or more thresholds may include enabling a user to customize and/or configure one or more of the thresholds. Customization of one or more of the thresholds includes configuring the customized thresholds to enhance the identification of pulmonary congestion, enhance convenience and/or comfort of testing, and/or providing other enhancements specifically tailored to subject. (Paragraph [48]). By customizing thresholds, a determination of whether a number of passive assessments in a particular time period is less than a threshold number of passive assessments is possible.
Dalton further teaches that congestion monitor module may not identify pulmonary congestion in a subject unless a predetermined number of parameters (e.g., non-breathing parameter for passive assessment) have crossed their thresholds (i.e., pulmonary congestion is not identified if the number of passive assessments in the particular time period is less than the threshold number of passive assessments) and that parameters determined by parameter module (34) may require affirmative action on the part of the subject. (Paragraphs [38] and [46]). The parameter module may control user interface (16) to provide cues to subject that prompt subject to take the appropriate action to enable determination of the appropriate parameters. For instance, to facilitate a determination forced expiratory volume in 1 second, parameter module may control user interface to provide subject with a cue that prompts subject to exhale as hard as possible for 1 second (i.e., submitting, by the computing device, a request for the user to provide user data for an active assessment of the user's pulmonary condition). (Paragraph [38]).
Dalton, however, does not teach to "determine one or more segments of sensor data; select at least one segment of sensor data; determine, based at least on the selected segments of sensor data, one or more features corresponding to the user's pulmonary condition; and determine, based at least on the determined features, an assessment of the user's pulmonary condition” and “wherein the passive assessment of the user’s pulmonary condition comprises a determination of the user’s pulmonary obstruction” and “each passive assessment comprising a determination of the user’s pulmonary obstruction”.
Johnson, as previously discussed, teaches non-contact systems that measure a person's respiration (7) via multiple motion sensor readings from a motion sensor built into or coupled with the system. (Col. 3, lines 55-57). As shown in Figure 22, the system can receive (1704) multiple motion sensor readings from a motion sensor built into or coupled with the system that correspond to a timestamp, which can indicate a motion reading time (i.e., determine one or more segments of sensor data). (Col. 26, lines 29-34). The system can select (1706), using a time window and from the motion sensor readings, a time series of motion reading vectors (i.e., select at least one segment of sensor data). (Col. 26, lines 46-48). The system can determine (1710) whether a match is found, which includes determining whether the selected time series of motion reading vectors is located within the sphere of influence of a motion pattern (i.e., determine, based at least on the selected segments of sensor data, one or more features corresponding to the user's pulmonary condition). (Col. 27, lines 12-17).
In one embodiment (Figure 55), processing unit (3616) uses the extracted features and estimated rates and values for identifying the monitored person's motion, such as the breathing rate to determine if the monitored person is suffering from bradypnea (slow breathing), tachypnea (fast breathing), apnea (interrupted breathing), insomnia as well as other sleep conditions, cardiac pulmonary respiratory disease, is about to experience from sudden infant death, that require increased respiratory effort (i.e., determine, based at least on the determined features, an assessment of the user's pulmonary condition). (Col. 87, lines 22-31).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalton to incorporate the teachings of Johnson to provide a computer program module for "determining one or more segments of sensor data; selecting at least one segment of sensor data; determining, based at least on the selected segments of sensor data, one or more features corresponding to the user's pulmonary condition; and determining, based at least on the determined one or more features, an assessment of the user's pulmonary condition". Doing so allows for the accurate assessment of the health condition of the monitored person. (Col. 87, lines 36-38).
Carchia, in a related field of endeavor, teaches a method to assist in the controlling and monitoring of a patient's medical condition, comprising one or more passive sensors, which do not require patient activation or patient contact, configured to sense individual patient data on or near a patient, wherein the individual patient data is related to at least one physiological parameter of the patient, such as inspiratory duration and expiratory duration. The method may optionally comprise calculating at least one of an inspiratory duration (I), an expiratory duration (E), and an I:E ratio using the one or more sensors, and comparing the at least one of the inspiratory duration, the expiratory duration, and the I:E ratio to a corresponding the inspiratory duration, the expiratory duration, and the I:E ratio to a corresponding threshold value. (Paragraph  [0012]-[0013]). The I:E ratio may be used as one of the variables in the model to assess control and optionally trigger alerts described above. The I:E ratio may also be used as an independent variable to identify a potential change in disease state, such as respiratory conditions such as asthma where increased I:E ratios represent obstruction and may therefore independently identify worsening asthma control (i.e., wherein the passive assessment of the user’s pulmonary condition comprises a determination of the user’s pulmonary obstruction; each passive assessment comprising a determination of the user’s pulmonary obstruction). (Paragraph [0130]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalton to incorporate the teachings of Carchia to provide wherein "the passive assessment of the user’s pulmonary condition comprises a determination of the user’s pulmonary obstruction” and “each passive assessment comprising a determination of the user’s pulmonary obstruction”. Doing so may signal a worsening lung condition or lung diseases that are obstructive in nature such as chronic obstructive pulmonary disease (COPD) and chronic bronchitis. (Paragraph [0130]).
Regarding claims 16 and 18, as previously discussed, Johnson teaches non-contact systems that measure a person's respiration via multiple motion sensor readings from a motion sensor built into or coupled with the system. (Col. 3, lines 55-57). As shown in Figure 22, (1704) multiple motion sensor readings from a motion sensor built into or coupled with the system that correspond to a timestamp, which can indicate a motion reading time (i.e., detect, based on the sensor data, an activity of the user). (Col. 26, lines 29-34). The system can select (1706), using a time window and from the motion sensor readings, a time series of motion reading vectors (i.e., segment, based on the sensor data, the activity of the user into a plurality of activity segments). (Col. 26, lines 46-48). The system can determine (1710) whether a match is found, which includes determining whether the selected time series of motion reading vectors is located within the sphere of influence of a motion pattern. (Col. 27, lines 12-17). If a match is not found, the system slides (1712) the time window along a time dimension on the received motion sensor readings. The system can then perform operations 1704, 1706, 1708, and 1710 until a match is found, or until all the motion patterns have been compared against and no match is found. If a match is found, a gesture is recognized. The system can designate the motion pattern as a matching motion pattern. The system can perform (1714) a specified task based on the matching motion pattern (i.e., determine, for each activity segment and based 011 one or more criteria, whether the activity segment contains sufficient data for performing a pulmonary assessment and select each segment of sensor data that corresponds to each activity segment that contains sufficient data for performing a pulmonary assessment). (Col. 27, lines 18-28).
Regarding claim 19, as previously discussed, Johnson teaches that the computation module may determine if a certain first motion (e.g., respiratory rate) occurs and then can store this information along with timing information. When a second motion occurs, the computation module can compare the time between motions to determine the type of motion that has occurred (i.e., the one or more features corresponding to the user's pulmonary condition comprise differential features and the differential features are determined by comparing primal features from a plurality of different time periods). (Col. 14, lines 25-30).
Regarding claim 20, Dalton teaches that the module monitoring the parameter only identifies pulmonary congestion in the subject if the parameter remains across the threshold for a predetermined amount of time. By way of illustration, in Figure 2, at a first point in time (52), lung compliance (46) crosses threshold (50) (i.e., a first time period corresponding to a start of an activity corresponding to the determined segments). At a second point in time (54), pulmonary congestion is identified because lung compliance has remained across threshold for a predetermined amount of time. In one embodiment, when a parameter breaches its threshold, the module monitoring the parameter identifies a preliminary stage of pulmonary congestion (i.e., a second time period corresponding to an end of the activity). (Paragraph [45]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see “Remarks”, filed 11/17/2022, with respect to the rejection of claims 11 and 3-20 under 35 U.S.C. 103 have been fully considered. In view of the claim amendments, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection was necessitated by the claim amendments made in view of Carchia.
Upon amending claims 1, 15, and 17 to include “wherein the passive assessment of the user’s pulmonary condition comprises a determination of the user’s pulmonary obstruction” and “each passive assessment comprising a determination of the user’s pulmonary obstruction”, Applicant asserts that none of the cited references disclose the claimed invention. However, this argument is rendered moot in view of the new ground of rejection made in view of Carchia.
The Applicant also asserts that Dalton’s request for forced exhalation is not made “in response to a determination that the number of passive assessments of the user's pulmonary condition in the particular time period is less than the threshold number of passive assessments”.
Dalton, as previously discussed, teaches that the congestion monitor module (36), which analyzes a plurality of parameters determined by the parameter module (34) with respect to one or more thresholds to identify pulmonary congestion in subject, may not be capable of identifying pulmonary congestion in a subject unless a predetermined number of parameters have crossed their thresholds (i.e., a determination that the number of passive assessments of the user's pulmonary condition in the particular time period is less than the threshold number of passive assessments). (Paragraph [46]). The parameter module (34) also controls user interface (16) to facilitate determinations of at least one of the one or more parameters of the breathing of subject (and/or other parameters indicative of pulmonary congestion) and is capable of requiring cooperation of subject. (Paragraph [36]). For instance, in the event that pulmonary congestion is not identifiable because the threshold number of passive assessments have not been crossed, the parameter module (34) is capable of controlling user interface (16) to provide cues to subject that prompt subject to take the appropriate action (i.e., active assessment); for example, provide subject with a cue that prompts subject to forcibly exhale as hard as possible for 1 second, enabling a determination of the appropriate parameters that have cross their thresholds and allowing the congestion module (36) to identify pulmonary congestion in the subject (i.e., in response to a determination that the number of passive assessments of the user's pulmonary condition in the particular time period is less than the threshold number of passive assessments, submitting, by the computing device, a request for the user to provide user data for an active assessment of the user's pulmonary condition). (Paragraph [38]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/               Examiner, Art Unit 3791                                                                                                                                                                                         	12/9/2022

/MATTHEW KREMER/               Primary Examiner, Art Unit 3791